UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4253


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TABITHA LYNN GANN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:08-cr-00007-JLK-2)


Submitted:   October 15, 2015             Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Allegra M.C. Black,
Assistant Federal Public Defender, Roanoke, Virginia, for
Appellant. Anthony P. Giorno, Acting United States Attorney, R.
Andrew Bassford, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tabitha     Lynn       Gann    appeals         her    11-month     sentence       imposed

upon    revocation       of    her    supervised            release.      On    appeal,       Gann

asserts that her sentence is plainly unreasonable because the

district       court,     in    imposing          a    sentence    at     the    top     of    the

Sentencing Guidelines’ policy statement range, unduly emphasized

her attitude while on supervised release.                         We affirm.

       “A     district    court       has    broad       discretion       when      imposing    a

sentence upon revocation of supervised release.”                                United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                               We will affirm a

revocation sentence if it is within the applicable statutory

maximum and not plainly unreasonable.                         United States v. Padgett,

788    F.3d    370,     373    (4th     Cir.      2015).         “Only    if    a    revocation

sentence is unreasonable must we assess whether it is plainly

so.”    Id.

       Gann raises no procedural challenge to her sentence, and

the record reveals no substantive error by the district court.

A     revocation      sentence        is     substantively             reasonable        if   the

district court states a proper basis for concluding that the

defendant       should        receive       the       sentence    imposed,          up   to   the

statutory maximum.             United States v. Crudup, 461 F.3d 433, 440

(4th    Cir.     2006).          Here,       when       considering        the       applicable

sentencing       factors       and    imposing          sentence,        the    court     fairly

weighed Gann’s prior supervised release violations, history of

                                                  2
substance abuse, and poor attitude on supervision, all of which

relate to Gann’s history and characteristics.               See 18 U.S.C.

§§ 3553(a)(1), 3583(e) (2012).        We conclude that Gann’s sentence

is not unreasonable and therefore not plainly so.

     Accordingly, we affirm the district court’s judgment.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3